Citation Nr: 0415233	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1971 to December 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the N. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
hepatitis C and cirrhosis of the liver, claimed as secondary 
to hepatitis C.  Appeal has been perfected as to the issue of 
service connection for hepatitis C.  

The record indicates that the veteran has had two hearings 
scheduled in March and April 2004 before the Board (one 
Travel Board hearing; one videoconference hearing).  The 
record indicates that the veteran was notified of the 
hearings, but failed to appear for either hearing.  


REMAND

Having reviewed the entire record, the Board finds that a 
remand is in order to ensure that the veteran's due process 
rights arising from the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003), as amended; and 
applicable legal precedent, are met.  Essentially, VCAA 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notice requirements.  A 
valid VCAA notice would include the following: 

(1)	what information and evidence not of record are 
needed to substantiate the claim; 

(2)	what information and evidence the VA would assist 
the veteran in obtaining; 

(3)	what information and evidence the veteran is to 
provide; and 

(4)	a request to the veteran to provide any evidence in 
his possession or control that pertains to the claim.  

See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA before the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The record below does not show evidence that a valid VCAA 
notification consistent with the law and regulations 
described above was sent to the veteran.  If further factual 
development is needed or the existence of additional 
pertinent information or evidence becomes known as a result 
of the provision of such a notice to the veteran, VA has a 
continuing duty to assist the veteran in substantiating his 
claim.  Accordingly, the Board directs the following:
  
1.  Provide the veteran a valid VCAA 
notice and assist him in further 
development of the evidentiary record if 
warranted as a result of the notice.  The 
notice must include, but is not limited 
to, the four elements described above in 
this remand order, and must comply with 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); and all applicable legal 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  After completion of the directive 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted for hepatitis C.  If the 
decision remains in any manner adverse to 
the veteran, provide the veteran and his 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U. S. Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


